SCHEDULE A to the Investment Advisory Agreement (as amended on June 27, 2013 to add Orinda Income Opportunities Fund) Series or Fund of Advisors Series Trust Annual Fee Rate Orinda SkyView Multi-Manager Hedged Equity Fund 2.30% of the first $1 billion of the Fund’s average daily net assets; 2.25% thereafter. Orinda SkyView Macro Opportunities Fund 2.30% of the Fund’s average daily net assets Orinda Income Opportunities Fund 1.00% of the Fund’s average daily net assets ADVISORS SERIES TRUST ORINDA ASSET MANAGEMENT, LLC on behalf of the Funds listed onSchedule A By: /s/ Douglas G. Hess By: /s/ Craig M. Kirkpatrick Name: Douglas G. Hess Name: Craig M. Kirkpatrick Title: President Title: President A-1
